Citation Nr: 9924619	
Decision Date: 08/30/99    Archive Date: 09/08/99

DOCKET NO.  95-34 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for degenerative 
arthritis of the knees.

2.  Entitlement to service connection for degenerative 
arthritis of the thighs.

3.  Entitlement to service connection for degenerative 
arthritis of the pelvis.

4.  Entitlement to service connection for degenerative 
arthritis of the back.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 

INTRODUCTION

The veteran had active service from March 1956 to June 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1995 rating decision of the Columbia, 
South Carolina Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied service connection for 
degenerative arthritis of the knees, thighs, pelvis, and 
back, as secondary to the service-connected traumatic 
arthritis of the left ankle.  The Board notes that on his 
substantive appeal (Form 9) dated in September 1997 the 
veteran indicated that he wanted a personal hearing at the RO 
before a member of the Board.  He subsequently withdrew this 
request for a hearing by letter dated in October 1997.


REMAND

The veteran contends that his arthritis of the knees, thighs, 
pelvis, and back is related to his service-connected 
traumatic arthritis of the left ankle.  He also contends that 
his arthritis of the knees, thighs, pelvis, and back had an 
onset during service.

In October 1997 the veteran submitted a document titled 
"Physician Questionnaire" that was completed by Mead Luby, 
M.D, who reportedly treated him from 1979 to the present, 
including during his period of service.  Dr. Luby essentially 
opined that the veteran's chronic ankle pain caused changes 
in his walking, which caused involvement of the lower 
extremities and vertebral column.  Dr. Luby also essentially 
opined that the veteran's current multiple joint arthritis 
began while he was on active duty.  The Board notes that 
although Dr. Luby has provided these opinions, he has 
provided no rationale for either opinion.  Additionally, 
although Dr. Luby indicated that he has treated the veteran 
since 1979, only a few of these treatment records have been 
associated with the claims folder.  Accordingly, the case is 
REMANDED to the RO for the following:

1.  The RO should contact the veteran and 
request that he submit the names and 
addresses of all health care providers, 
VA or private, who may have treated him 
for arthritis of the knees, thighs, 
pelvis or back since service.  After 
securing the necessary releases, the RO 
should request copies of any previously 
unobtained medical records for 
association with the claims folder.   
This should specifically include a 
release of information from Dr. Luby, so 
that the RO may obtain records from Dr. 
Luby dating back to 1979.

2.  Following the completion of all 
development, the RO should review the 
veteran's claims based on all of the 
evidence of record.  If any action taken 
remains adverse to the veteran, he and 
his representative should be provided a 
supplemental statement of the case and a 
reasonable period of time for response. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The purpose of this REMAND is to 
obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


